Title: From Thomas Jefferson to Robert Maxwell, 6 August 1801
From: Jefferson, Thomas
To: Maxwell, Robert


Sir
Monticello Aug. 6. 1801.
I recieved your favor of July 17 in the moment I was setting out from Washington for this place. that of May 15 had come to hand May 20. as I find on recurring to my letter list. if I expressed a doubt of it to mr Rodney it must have been from memory only, without recurring to my letter list. I find it was referred to the Secretary of state (then mr Lincoln) to act on. but of what was done on it I have no means of information here. in truth the affairs of the post office needed too much to be done to be meddled with until we had materials for doing all which is to be done. such local complaints therefore as were not too pressing have been suffered to lie until the whole subject can be taken up. I think it probable that the [subject] of your letter has been postponed with this view. if so it will be attended to in due season. desirous of having the public business in every department faithfully done, I am thankful to those who are kind enough to give me information of anything amiss & to put it in my power to have it rectified. accept my thanks for your communication & my best wishes.
Th: Jefferson
